April 7, 2006


Mr. David W. Holman
Godwin Pappas Langley Ronquillo, LLP
5 Houston Center
1401 McKinney Street, Suite 2700
Houston, TX 77010

Ms. Joan M. Lucci Bain
Bain & Bain, P.L.L.C.
4503 Montrose Blvd
Houston, TX 77006
Mr. Timothy J. Higley
City of Houston Legal Department
PO Box 368
Houston, TX 77001-0368

RE:   Case Number:  04-0465
      Court of Appeals Number:  01-02-00879-CV
      Trial Court Number:  98-55144

Style:      THE CITY OF HOUSTON
      v.
      ROBERT JACKSON

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |
|   |Mr. Rance L. Craft|